Citation Nr: 1408879	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1990 to January 1994, and from October 1997 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

The Veteran initiated the appeals process regarding the claims of service connection for bilateral hearing loss, tinnitus, and obstructive sleep apnea with a December 2008 notice of disagreement.  It is also noted that the Veteran submitted a VA Form 9 in July 2009 pursuant to the July 2009 statement of the case; however, the submission did not perfect the appeal as to the bilateral hearing loss claim.  As the issue of service connection for bilateral hearing loss was not perfected by the Veteran for appellate review, it is not in appellate status and is not before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2002).  Also in this regard, the RO fully granted service connection for obstructive sleep apnea in an April 2013 rating decision; therefore, that issue is not in appellate status, and is not before the Board.  


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran has a current disability of tinnitus.

3.  The Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim for service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he currently suffers from tinnitus as a result of exposure to combat fire while in service.  Specifically, as an infantryman during combat, the Veteran asserts that he was routinely exposed to hazardous noise in service.

The Board first finds that the Veteran sustained acoustic trauma in service.  The Veteran has consistently stated, and his DD Form 214 reflects, that he served as an infantryman in service during the Persian Gulf War.  The DD Form 214 also reveals the receipt of the Combat Infantryman Badge.  The Veteran is considered a "combat veteran."  As such, the Board finds that the Veteran's competent, lay accounts of his duties in service and routine exposure to loud noises, including combat fire, are all consistent with the circumstances, conditions, and hardships of his service, and are, therefore, credible.  See 38 U.S.C.A. §  1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

The Board next finds that the Veteran has a current tinnitus disability.  During the March 2012 VA audiology examination, the Veteran reported having recurrent tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has consistently repeated this 

complaint several times since initiating his claim for service connection for tinnitus in July 2008, including during the October 2008 VA audiology examination, and in testimony during December 2013 Travel Board hearing.  See Hearing Transcript at 5.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms; therefore, his statements establish a current tinnitus disability.

The Board further finds that the evidence is at least in equipoise on the question of whether tinnitus was "incurred" in service, that is, whether it had its onset in service and the current tinnitus is the same tinnitus.  During the October 2008 VA audiology examination, in statements to VA during the Decision Review Officer hearing on January 2012, during the March 2012 VA medical examination, and during the December 2013 Travel Board hearing, the Veteran has consistently stated that the ringing in his ears began in service while he was serving in Iraq and Kosovo during the Persian Gulf War.  The October 2008 VA examiner incorrectly stated that the Veteran does not have a history of acoustic trauma and could not determine the etiology of the Veteran's tinnitus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In addition, while the March 2012 VA examiner opined that the Veteran's tinnitus is not caused by, or a result of, military noise exposure, the examination report also noted that the onset of the Veteran's tinnitus was during 2004-2006 during active service.  

For the reasons stated above, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the Veteran's tinnitus has its onset in 

service, that is, was incurred in service.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  


ORDER

Service connection for tinnitus is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


